Title: General Orders, 6 July 1777
From: Washington, George
To: 



Head-Quarters, Morristown, July 6th 1777.
Tyringham.Trenton.Topsfield.


A Court of enquiry to sit to morrow morning, at some convenient place near the park of Artillery, to inquire into the conduct of the artillery Officers, whose field pieces were lost in the action of the 26th of June last—The Court to consist of five members, Col. Brodhead president—The Court is appointed at the request of those officers.
The Commander in Chief has observed, with concern, that notwithstanding the orders of the first of June last, requiring all officers of corps, not sick, or on other duty, to attend the parade daily, at the time of exercise, to learn and perform their duty, yet there is a very great neglect: He wishes it to be impressed upon the mind of every officer, that nothing can be more hurtful to the service, than the neglect of discipline; for that discipline, more than numbers, gives one army the superiority over another: He therefore, in the most positive manner requires all officers to attend the parade, and exercise, agreeably to the orders above mentioned; and that the commanding officers of corps would put under arrest, any who fail of an exa[c]t observance of them.
And whenever corps and brigades assemble for exercise, every officer is to take and keep his proper post; such as have command directing

those men only who are under their immediate care, and that in such manner as not to interfere with, or delay the execution of the orders of the exercising officer. Those men who appear to be least acquainted with exercise are daily, when off duty, to be sent to the drill, and particular care taken to instruct them.
And the more effectually to promote military discipline in the army, the officers must set the example of a close attention to that point; assembling frequently each corps by themselves, and learning with diligence the manual exercise, and the most useful manœuvres, together with the easy salute already directed in General Orders—such a practice cannot fail of producing the best effects; And nothing can do the officers more honor—They will know their own duty, and what they have a right to expect from all who are under their command. The men excited by the example, will eagerly embrace every opportunity, to improve in the military art; and the whole army be inspired with an emulation to become good soldiers.
